RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 29-April-2022 with respect to application 16/651,612 filed 27-March-2020.  
Applicant has amended claims 1, 2 and 5, and has cancelled claims 3 and 7-12.
Claims 1, 2 and 4-6 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claims 1 and 5 because of the following informalities:  
 Claim 1 recites in part: “…. the control attribute being a control attribute larger in number than another control attributes among a plurality of control attributes….” [line 7-9] with grammatically confused singular/plural phrasing, and which should be: “the control attribute being a control attribute larger in number than other control attributes….”
 Claim 5 similarly recites: “….. the control attribute being a control attribute larger in number than another control attributes among a plurality of control attributes ….” [line 3-5] with grammatically confused phrasing (see analysis for claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1, 2 and 4-6 are rejected under 35 USC §112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites in part: “generate information for transmission from the mobile body to the another mobile body, the information for transmission including mobile body information of an item prioritized in automatic driving when the estimated control attribute among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body;” [line 11-18], the meaning of which is unclear and indefinite.  As best understood by the Examiner the intended meaning of which is: “generate information for transmission from the mobile body to the [[an]]other mobile body, the information for transmission including  from that includes information corresponding to the driving control for the mobile body;”
The claim recites: “acquire numbers of times of use of item for an item used by the mobile body among the items of the information for transmission;” [line 19-20] wherein the relationship (or distinction) between an item and an item of information is unclear.  The meaning understood by the Examiner is: “wherein a number of times of use is acquired for an item of mobile body information from the plurality of items of mobile body information for transmission;”
The claim further recites: “select the item prioritized according to the estimated control attribute and the numbers of times of use of item.” [line 21-22]. The limitation lacks purpose, or connection to the claim (selected for what?) and where the distinction between an item and an item of information remains unclear.  The Examiner assumes that the intended is: “wherein transmission priority for the item of information is based on the estimated control attribute and the number of times of use.”
Claim 5 similarly recites: “generating information for transmission from the mobile body to the another mobile body by the central processing unit (CPU), the information for transmission including mobile body information of an item prioritized in automatic driving when the estimated control attribute among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body;” [line 8-14], the meaning of which is unclear and indefinite.  As best understood by the Examiner the intended meaning of which is: “generating information for transmission from the mobile body to the another mobile body by the central processing unit (CPU), the information for transmission including  from that includes information corresponding to the driving control for the mobile body;”
Claim 5 also recites: “acquiring numbers of times of use of item for an item used by the mobile body among the items of the information for transmission;” [line 15-16] wherein the relationship (or distinction) between an item and an item of information is unclear.  The meaning understood by the Examiner is: “wherein a number of times of use is acquired for an item of mobile body information from the plurality of items of mobile body information for transmission;”
Claim 5 further recites: “selecting the item prioritized according to the estimated control attribute and the numbers of times of use of item.” [line 17-18]. The limitation lacks purpose, or connection to the claim (selected for what?) and where the distinction between an item and an item of information remains unclear.  The Examiner assumes that the intended is: “wherein transmission priority for the item of information is based on the estimated control attribute and the number of times of use.”
Claims 2, 4 and 6 are rejected at least because each depends from a rejected claim.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 5 are rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, in view of Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park, and Brahmi et al. (United States Patent Application Publication # US 2016/0242223 A1), hereinafter Brahmi.
Consider claim 1: An information generation device mountable on a mobile body, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and which obtains information about the state of the vehicle and about proximate other vehicles from a plurality of sensors mounted on the vehicle and by Vehicle to Vehicle (V2V) communication, and which uses this information to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles, [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], the information generation device comprising:
At least one memory configured to store a program; Adachi discloses memory (30b) associated with a control (CPU) unit (30) [Fig. 2; Para. 0015, 0034, 0035]; and
A central processing unit (CPU) coupled to the memory and configured to execute a program; the memory storing programs for performing control processes [Fig. 2; Para. 0024-0035]; to:
estimate a control attribute concerning driving control for another mobile body existing in a communicable range from a position of the mobile body, the control attribute being a control attribute larger in number than another control attributes among a plurality of control attributes of a plurality of mobile bodies; wherein the vehicle may receive information from the proximate vehicle by V2V communication (hence within communication range) and where such information may include the level (at least basic or advanced, which may be considered to the claimed automatic driving condition and safe driving support conditions claimed) of autonomy at which the proximate vehicle is operating; specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; 
generate information for transmission from the mobile body to the another mobile body, the information for transmission including mobile body information of an item prioritized in automatic driving when the estimated control attribute among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
acquire numbers of times of use of item for an item used by the mobile body among the items of the information for transmission; and
select the item prioritized according to the estimated control attribute and the numbers of times of use of item.
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Adachi, however, does not specifically disclose that the information transmitted is prioritized based on a determined driving condition (automatic or safe driving support) of a large number of proximate vehicles. This is known in the art, however, and for example:
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement that may broadly be considered to be an automatic driving mode, and/or one which provides safe driving support), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 0027-0032] and specifically that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier (S32, S33) [Fig. 3-4; Para. 0037, 0047], and based at least in part on the existence of the CACC, the user vehicle may send a join request message with information on a position in the rank (mobile body information corresponding to driving control for the vehicle) where it wishes to join, and which may be sent to a lead vehicle of the CACC (S41) [Fig. 3-4; Para. 0051-0054] where this information is prioritized for communication to the CACC vehicles, and would not have been communicated (low priority) if the particular driving control arrangement were not existing (i.e. a plurality of proximate vehicles were not operating in the particular cooperative driving mode.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative or automatic driving arrangement of a plurality (relatively large number) of proximate vehicles and based at least in part, on a the existence of such an arrangement to cause (or prioritize) communication of certain information, comprising for example, a request to join the arrangement, and a position within a platoon of the cooperative vehicles to which it desires to move, with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.
Adachi also does not disclose acquiring number of times of use for an item, and selecting that item based in part on the number of times of use. This was also known in the prior art, and for example:
Brahmi discloses an analogous distribution scheme for controlling vehicle to vehicle communication [Title; Abstract; Fig. 1-2; Para. 0005, 0007-0008] in which vehicle to vehicle messages are communicated using a V2V means (first technology) or a cellular network (second technology), that priority of information to be communicated and the capabilities of the various nodes (vehicles and network infrastructure with respect to the first and second communication technologies is determined [Para. 0074-0078], and specifically that a particular technology is selected for communication based at least in part on the average connectivity of the technology as may be calculated based on the number of communication devices (vehicles) communicating with that technology at the particular time and location [Para. 0079-0082 (particularly 0081)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to select a communication technology or medium for communicating own vehicle information to one or more other vehicles, based on the determined priority of the vehicle information and on an average connectivity (calculated based on the number of nodes using the technology) for available technologies, as taught by Brahmi and applied to an automatic driving control device and method as taught by Adachi, and as modified by Park, in order to increase throughput and reliably communicate high priority messages.
Consider claim 4 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute the program to: transmit the information for transmission.
Adachi discloses an inter-vehicle communication unit (32, 34) as well as other communication units (33, 35) connected to the control unit (30) for communication with other vehicles [Fig. 2; Para. 0015; 0074-0076, 0082].
Park similarly discloses an electronic controller unit (ECU) for performing the method, including vehicle communication via V2V, V2I and V2X communication. [Para. 0027].
Consider claim 5: An information generation method, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and method of operation in which information about the state of the vehicle and about proximate other vehicles is obtained from a plurality of sensors mounted on the vehicle and by Vehicle-to-Vehicle (V2V) communication, and wherein this information is used to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], comprising:
estimating a control attribute concerning driving control for another mobile body existing in a communicable range from a position of a mobile body by a central processing unit (CPU), the control attribute being a control attribute larger in number than another control attributes among a plurality of control attributes among a plurality of mobile bodies; wherein the vehicle may receive information from a proximate vehicle by V2V communication (hence within communication range) and where such information may include a level (at least basic or advanced, which may be considered to the claimed automatic driving condition and safe driving support conditions claimed) of autonomy at which the proximate vehicle is operating, specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level  [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; and
generating information for transmission from the mobile body to the another mobile body by the central processing unit (CPU), the information for transmission including mobile body information of an item prioritized in automatic driving when the estimated control attribute among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
acquiring numbers of times of use of item for an item used by the mobile body among the items of the information for transmission; and
selecting the item prioritized according to the estimated control attribute and the numbers of times of use of the item.
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Adachi, however, does not specifically disclose that the information transmitted is prioritized based on a determined driving condition (automatic or safe driving support) of a large number of proximate vehicles. This is known in the art, however, and for example:
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement that may broadly be considered to be an automatic driving mode, and/or one which provides safe driving support), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 0027-0032] and specifically that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier (S32, S33) [Fig. 3-4; Para. 0037, 0047], and based at least in part on the existence of the CACC, the user vehicle may send a join request message with information on a position in the rank (mobile body information corresponding to driving control for the vehicle) where it wishes to join, and which may be sent to a lead vehicle of the CACC (S41) [Fig. 3-4; Para. 0051-0054] where this information is prioritized for communication to the CACC vehicles, (based on a relatively large group of proximate vehicles operating in autonomous CACC formation..
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative or automatic driving arrangement of a plurality (relatively large number) of proximate vehicles and based at least in part, on a the existence of such an arrangement to cause (or prioritize) communication of certain information, comprising for example, a request to join the arrangement, and a position within a platoon of the cooperative vehicles to which it desires to move, with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.
Adachi also does not disclose acquiring number of times of use for an item, and selecting that item based in part on the number of times of use. This was also known in the prior art, and for example:
Brahmi discloses an analogous distribution scheme for controlling vehicle to vehicle communication [Title; Abstract; Fig. 1-2; Para. 0005, 0007-0008] in which vehicle to vehicle messages are communicated using a V2V means (first technology) or a cellular network (second technology), that priority of information to be communicated and the capabilities of the various nodes (vehicles and network infrastructure with respect to the first and second communication technologies is determined [Para. 0074-0078], and specifically that a particular technology is selected for communication based at least in part on the average connectivity of the technology as may be calculated based on the number of communication devices (vehicles) communicating with that technology at the particular time and location [Para. 0079-0082 (particularly 0081)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to select a communication technology or medium for communicating own vehicle information to one or more other vehicles, based on the determined priority of the vehicle information and on an average connectivity (calculated based on the number of nodes using the technology) for available technologies, as taught by Brahmi and applied to an automatic driving control device and method as taught by Adachi, and as modified by Park, in order to increase throughput and reliably communicate high priority messages.
Consider claim 6 and as applied to claim 1: A computer-readable recording medium which records a program for an information generation device, the program causing a computer to function as the information generation device according to claim 1. 
Adachi specifically discloses memory (30b) and from which programs are executed for performing device functions [Fig. 2, 11; Para, 0034-0035, 0230-0231].

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome objections and rejections under 35 USC §112(b) of base claim 1, from which it depends, as set forth in this Office action and to include all of the limitations of the base claim.


Response to Arguments
Applicant’s arguments filed on 29-April-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1-12 under 35 USC §112(b) as indefinite [Page 4]:
Regarding independent claims 1 and 5: Applicant’s amendment of these claims obviates the previous grounds of rejection, but the claims are now rejected on new grounds, the rejection necessitated by the amendments.
Regarding claims 2, 4 and 6: These claims were previously rejected as depending from rejected claims (claim 1).  The rejection is maintained based on the continued rejection of the base claim on new grounds.
Regarding claims 3 and 7-12: Remarks with respect to these claims is moot, they have been cancelled by the Applicant.
Consider Applicant’s remarks with respect to rejection of claims 1, 4-6 and 10-12 under 35 USC §103 as unpatentable over Adachi (WO 2016/080452 A1) and Park (US 2017/0158196 A1) [Page 4-6]:
Regarding independent claims 1 and 5: Applicant’s argument, in brief, is that Adachi and Park fail to teach or suggest all of the limitations of claim 1, and in particular the amended limitation which are similar to those of claim 3 (now cancelled) and wherein the rejection of claim 3 admits that the analogous limitations are not taught.
Applicant’s second argument is that Brahmi (US 2016/0242223 A1), cited in the rejection of claim 3, also does not teach these features because “numbers of times of use of an item” as claimed is different from “average connectivity” as taught by Brahmi.  This argument is not persuasive because: (a) “an item” is a broad term, and may be interpreted to include a means of communication, or technology as taught by Brahmi, and (b) Brahmi specifically discloses that a determination of average connectivity is based on a number of times that each particular communication technology is used. 
Applicant’s third argument is that the applied references are unrelated, and therefore the rejection is the product of impermissible hindsight.  This argument is unpersuasive, because each of the applied references are directed to vehicle to vehicle communication and formulation of messages therefor.
Applicant further argues that there is no motivation for a combination of these references.  This argument is also unpersuasive because there are clear motivations for such a combination as presented in the rejections of claims 1 and 5 in this Office action.
The arguments, therefore, are unpersuasive, and claims 1 and 5 are rejected under 35 USC §103 over Adachi, Park, and Brahmi, necessitated by the amendment of the claims, and based on the citations and analysis presented for each in this Office action.
In addition, these claims, as presented, are unclear and indefinite (as explained in the rejection of these claims under 35 USC §112(b), and therefore require that assumptions be made with respect to prior art rejection in order to expedite prosecution.
Regarding claims 4 and 6: No specific or additional arguments are presented with respect to these claims, and allowability is asserted based on the alleged allowability of base claim 1.  These claims are now rejected under 35 USC §103 over Adachi, Park, and Brahmi, based on the new rejection of base claim 1, and on the particular citations and analysis presented for each in this Office action.
Regarding claims 10-12: Arguments with respect to these claims are moot, they have been cancelled by the Applicant.
Consider claims 7-9: Arguments with respect to these claims are moot, they have been cancelled by the Applicant.
Consider Applicant’s remarks with respect to rejection of claim 2 under 35 USC §103 as unpatentable over Adachi, Park and Lewis (US 2017/0274827 A1) [Page 6]: This claim, as best understood, would be allowable if presented in independent and definite form, including all of the limitations of base claim 1, and subject to additional search and consideration of the specific definite limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Amano et al. (U.S. Patent Application Publication # US 2016/0189068 A1) disclosing a risk information processing method and server device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684